Title: [To Thomas Jefferson from William Davies, 4 April 1781]
From: Davies, William
To: Jefferson, Thomas


[War Office, Richmond, 4 Apr. 1781. A minute in the War Office Journal (Vi) under this date reads as follows: “Letter to the Governor,  inclosing one from Colonel Muter, respecting supernumeries of the State Garrison Regiment; also one from Mr. William Mann, Asst. Commissary of Military Stores, about Cannon, &c. at Newcastle; and submitting to his decision the arrangement of the state Corps, as several second Lieutenants have applied to be admitted to act as Ensigns; also stating that Capt. Pryor continental Commissary of Military Stores had spent a good deal of his own money about the removal of Cannon, &c. and could not proceed without some assistance, and therefore requesting to be furnished with about 8 or 10,000£ on account to be charged to the Continent to defray necessary expences in his department, and desiring to know how provisions are to be had for a small guard at Newcastle, as well as for some men employed by a Mr. Mason in removing Cannon, &c. from Newcastle.” Letter not found. The two enclosures are in Vi: (1) George Muter to Davies, Richmond, 2 Apr. 1781, stating the request of the officers of the state garrison regiment and particularly of Maj. [Charles] Magill, who “is now in town and claims his right,” to obtain promotions on account of the death of Col. [Charles] Porterfield, an “unfortunate event (much lamented by them all)”; (2) William Mann to Maj. John Pryor, Newcastle, 3 Apr. 1781, requesting a guard and money for his work at that place.]
